Citation Nr: 1201380	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-32 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.  Service in the Republic of Vietnam is indicated by the record. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Peripheral neuropathy of the bilateral upper and lower extremities

The Veteran was last afforded a VA examination in September 2008 as to his peripheral neuropathy of the bilateral upper and lower extremities.  After examination of the Veteran, the VA examiner diagnosed the Veteran with sensory neuropathy of the bilateral lower extremities which were "mild in severity."  Further, he declined to diagnose the Veteran with neuropathy of the bilateral upper extremities.  

Pertinently, the Veteran essentially contends that these disabilities have increased in severity since the September 2008 VA examination.  See the Veteran's VA Form 9 dated March 2009.  Specifically, the Veteran has complained of constant pain from his knees to his feet, aching in his toes, and difficulty walking up and down steps.  He also indicated that he experiences difficulty writing due to the pain in his upper extremities.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's peripheral neuropathy of the bilateral lower extremities, and whether he currently has peripheral neuropathy of the bilateral upper extremities related to his service-connected diabetes mellitus.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Service connection for erectile dysfunction and SMC

In order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to the first element-current disability, the medical evidence of record documents diagnoses of erectile dysfunction.  See, e.g., a VA treatment record dated in August 2007.

With respect to Hickson element (2)-including in-service disease in particular, the Board notes that the service treatment records are negative for complaints of, treatment for, or findings of erectile dysfunction.  In fact, the service separation examination is absent any evidence of erectile dysfunction.    

Concerning in-service injury, the Board concedes the Veteran's in-service exposure to Agent Orange.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam between October 1972 and February 1973.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f).  

According to 38 C.F.R. § 3.309(e) (2011), certain diseases may be presumed to be related to exposure to herbicides; erectile dysfunction is not one of the listed diseases.  Therefore, erectile dysfunction may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Wallin element (2) has been met; the Veteran is service-connected for diabetes mellitus, type II, as well as peripheral neuropathy of the bilateral lower extremities.

With respect to element (3), medical nexus, the medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to a possible causal relationship between the Veteran's erectile dysfunction and his military service.  Moreover, the medical evidence is absent an opinion as to a possible causal relationship between the Veteran's erectile dysfunction and his diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  In light of the foregoing, the Board is of the opinion that a clarifying VA examination would be probative in ascertaining whether the Veteran's erectile dysfunction is related to his military service, diabetes mellitus, or peripheral neuropathy of the bilateral lower extremities.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

An additional factor that needs to be considered is the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The Board cannot exclude the possibility that the Veteran exhibited erectile dysfunction during the pendency of this appeal that had resolved.  In the event that the VA examination does not show a current diagnosis of erectile dysfunction, the type of scenario addressed under McClain must be addressed on examination as well.

The claim of entitlement to SMC based on loss of use of a creative organ is inextricably intertwined with the claim of entitlement to service connection for erectile dysfunction.  In other words, development of the Veteran's claim for entitlement to service connection for erectile dysfunction may impact his claim for SMC.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the 
opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction: Following completion of Paragraph #1, the RO should afford the Veteran an examination to determine the current severity of the Veteran's peripheral neuropathy of the bilateral lower extremities as well as whether he currently has peripheral neuropathy of the bilateral upper extremities and/or erectile dysfunction secondary to his service-connected diabetes mellitus. 

The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  

Peripheral Neuropathy of Lower Extremities:  The examiner should evaluate and discuss the severity of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities, and report whether the neuropathy symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  The examiner should comment on any occupational impairment resulting from the Veteran's peripheral neuropathy of the bilateral lower extremities.  

Peripheral Neuropathy of Upper Extremities:  With regard to the Veteran's peripheral neuropathy of the bilateral upper extremities, the examiner should specifically render an opinion as to the following:

a)  Whether the Veteran currently has peripheral neuropathy of the bilateral upper extremities or whether such disability is indicated by the record at any time since August 2007;

b)  If the evidence supports a finding of peripheral neuropathy of the bilateral upper extremities at any time since August 2007, is it at least as likely as not (i.e. 50 percent or greater probability) that the neuropathy is either (1) caused by, or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes mellitus.  

If the examiner finds that peripheral neuropathy of the bilateral upper extremities is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation.  
	
c)  Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's erectile dysfunction is related to his military service, to include herbicide exposure;

Erectile Dysfunction:  With regard to the Veteran's erectile dysfunction, the examiner should specifically render an opinion as to the following:

a)  Does the evidence of record or current clinical examination of the Veteran support a finding of erectile dysfunction at any time since August 2007;

b)  If the record supports a findings of erectile dysfunction at any time since August 2007, is it at least as likely as not (i.e. 50 percent or greater probability) that the erectile dysfunction is either (1) caused by, or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes mellitus and/or peripheral neuropathy of the lower extremities.  

If the examiner finds that erectile dysfunction is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation.  
	
c)  Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's erectile dysfunction is related to his military service, to include herbicide exposure;
      
The examiner should indicate in his/her report that the claims file was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

